Citation Nr: 0406919	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 27, 
1999, for the grant of service connection for Hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


REMAND

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1981 to March 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which granted service connection 
and assigned a 10 percent rating for Hepatitis C, effective 
from August 27, 1999.  In May 2001, the veteran entered 
notice of disagreement with the effective date for the grant 
of service connection assigned by this decision; the RO 
issued a statement of the case in January 2002 addressing the 
effective date issue; and the veteran entered a substantive 
appeal (in the form of a "notice of disagreement" statement 
attached to a letter from his Congressman), which was 
received in January 2002. 

On a VA Form 9 dated in March 2002, the veteran checked the 
block to indicate that he did not want a Board hearing.  In a 
January 2003 letter to the Board, however, the veteran wrote 
that he was requesting a "videoconferenced" BVA hearing.  
As there is an outstanding request for a Board 
videoconference hearing, the case must be returned to the RO 
to schedule such a hearing.  Accordingly, the case is 
remanded for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing.  After 
necessary action is taken on this hearing 
request, the RO should return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


